DETAILED ACTION
Claim Status
	Applicant’s amendment filed January 3, 2022 have been entered. Claims 1-62, 64-116, 124-126, 130-131, 138-139, 141, 167, 172-173 are cancelled. Claims 63,117-123,127-129,132-137,140,142-166,168-171 and 174-187 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 63, 116-137, 140 and 142-175 in the reply filed on May 2, 2019 is acknowledged.



Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171 and 174-187 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claims 63 and 177 to recite “of the second bacterial species”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 140, 142, 150-152, 154-155, 157-162 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 140 recites, “subjecting a mixed population of bacteria comprised by the subject to the method of claim 63”. However, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a human or animal subject. Therefore, it is unclear if the mixed population of bacteria of claim 140 is limited to that present in the gut microbiome of an animal or animal subject, or comprises any mixed population comprised in a subject.

Claim 142 recites, “subjecting a mixed population of bacteria to the method of claim 63”. However, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a human or animal subject. Therefore, it is unclear if the mixed population of bacteria of claim 142 is limited to that present in the gut microbiome of an animal or animal subject, or comprises any mixed population comprised in a subject. Additionally, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a human or animal subject. It is unclear how bacterial cells in the gut of a subject can be administered to a subject.

Claim 150 recites, “subjecting a mixed population of bacteria comprised by the subject to the method of claim 63”. However, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a human or animal subject. Therefore, it is unclear if the mixed population of bacteria of claim 150 is limited to that 

Claim 151 recites, “subjecting a mixed population of bacteria comprised by the subject to the method of claim 63”. However, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a human or animal subject. Therefore, it is unclear if the mixed population of bacteria of claim 151 is limited to that present in the gut microbiome of an animal or animal subject, or comprises any mixed population comprised in a subject.

Claim 152 is directed to a method for treating an industrial or medical fluid, surface, apparatus or container, or for treating a waterway, water, beverage, foodstuff or a cosmetic, and recites, “subjecting a mixed population of bacteria comprised by the subject to the method of claim 63”. However, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a human or animal subject. Therefore, it is unclear how an industrial or medical fluid, surface, apparatus or container, a waterway, water, beverage, foodstuff or a cosmetic can be treated with a mixed bacterial population present in the gut of a human or animal subject.

Claim 154 (claims 155 and 157-158 dependent therefrom) recites, “subjecting a mixed population of bacteria to the method of claim 63”. However, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a human or animal subject. Therefore, it is unclear if the mixed population of bacteria of 

Claim 159 recites, “subjecting a mixed population of gut microbiota bacteria comprised by the subject to the method of claim 63”. However, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a human or animal subject. Therefore, it is unclear if the mixed population of bacteria of claim 159 is limited to that present in the gut microbiome of an animal or animal subject, or comprises any mixed population of gut microbiota bacteria comprised in a subject or outside a subject. Additionally, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a human or animal subject. It is unclear how bacterial cells in the gut of a subject can be administered to a subject if the bacteria are already present in a subject.

Claim 161 (claim 162 dependent therefrom) recites, “subjecting a mixed population of gut microbiota bacteria comprised by the subject to the method of claim 63”. However, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a human or animal subject. Therefore, it is unclear if the mixed population of bacteria of claim 161 is limited to that present in the gut microbiome of an animal or animal subject, or comprises any mixed population of gut microbiota bacteria comprised in a subject or outside a subject. Additionally, the mixed population of bacteria in claim 63 is limited to those present in the microbiome of the gut of a 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 135 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 135, which depends from claim 63, recites, “wherein the first bacterial species are environmental, or human or non-human animal microbiota species”. However, claim 63 limits the species to gut microbiome bacteria. Therefore, claim 135 fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 177-185 and 187 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bikard et al. (US 2020/0282027 A1, published September 10, 2020, earliest effective filing date, February 7, 2013.
Bikard et al. disclose a method for killing targeted bacteria in a mixed population, comprising providing a composition comprising recombinant phagemids encoding clustered regularly interspaced short palindromic repeats (CRISPR) system, comprising DNA encoding a Cas enzyme, and a targeting RNA that targets at least one bacterial chromosome at a target site, contacting the mixed population with the phagemid, wherein the Cas enzyme cleave the bacterial chromosome at the target site of the targeting RNA, which kills the bacteria (paragraphs [0005]-[0006]). The mixed bacterial population can comprise combinations or Staphylococcus, Streptococcus, Clostridium, Bacillus, Salmonella, Helicobacter, Neisseria, E. coli (paragraph [0033]). The reference discloses that the method may be used to selectively kill any bacteria (paragraph [0018]).  The reference discloses that the target may be any DNA sequence present in the targeted bacteria, wherein the DNA sequence is not present in the other bacteria 
Accordingly, Bikard et al. anticipate claims 177-185 and 187.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 63, 117-123, 127-129, 132-134, 140, 143-151, 153-157, 163-166, 168, 175-187 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikard et al. as applied to claims 177-185 and 187 above, and further in view of Turnbaugh et al. (US 2010/0172874 A1, published July 8, 2010) and Nakamura et al. (metagenomic Diagnosis of Bacterial Infections; Emerging Infectious Diseases 14 (11):1784-1786 (November 2008)).
Bikard et al. disclose a method for killing targeted bacteria in a mixed population, comprising providing a composition comprising recombinant phagemids encoding clustered regularly interspaced short palindromic repeats (CRISPR) system, comprising DNA encoding a Cas enzyme, and a targeting RNA that targets at least one bacterial chromosome at a target site, contacting the mixed population with the phagemid, wherein the Cas enzyme cleave the bacterial chromosome at the target site of the targeting RNA, which kills the bacteria (paragraphs [0005]-[0006]). The mixed bacterial population can comprise combinations or Staphylococcus, Streptococcus, Clostridium, Bacillus, Salmonella, Helicobacter, Neisseria, E. coli (paragraph [0033]). The reference discloses that the method may be used to selectively kill any bacteria (paragraph [0018]).  The reference discloses that the target may be any DNA sequence present in the targeted bacteria, wherein the DNA sequence is not present in the other bacteria (paragraph [0018]). The reference discloses killing of at least 1000-fold (see Fig. 1). The reference also discloses a mixture of three or more species (paragraph [0036]). The reference discloses the target site may be an antibiotic resistance gene (paragraph [0005]). The Cas enzyme may be a Cas9 enzyme of S. pyogenes. The reference discloses selective killing of virulent, but not avirulent, staphylococci, which would have 
The difference between the reference and the instant claims is that the method is used to increase the proportion of Bacteroidetes in a mixed population of bacteria. However, Turnbaugh et al. disclose that it is desirable to increase the proportion of Bacteroidetes in a mixed population of bacteria, such as that found in the gut, for improving health by decreasing body fat or promoting weight loss (see [0039]-[0040], claims). Nakamura discloses bacteria that are known in the art to be present in human fecal samples. Nakamura’s disclosure includes phylum Bacteroidetes and Firmicutes, and species of Bacteroides or Parabacteroides. Campylobacter jejuni was detected as a bacterial pathogen in a patient sample. See Figures and Table of p. 1785. Nakamura teaches that Bacteroidetes is the most frequently detected bacterial species comprising the normal flora of the human intestine. See page 1784, second col., It would have been obvious to one of ordinary skill in the art, to have modified the method disclosed by Bikard, to increase the proportion of Bacteroidetes cells in a mixed population of bacteria, since Turnbaugh et al. disclose that this results in promoting weight loss, and since Nakamura discloses increased Bacteroidetes is in normal flora. It is noted that Bikard et al. disclose that any bacteria may be targeted for killing in the mixed population, and that killing of Firmicutes such as Bacillus, Clostridium, Streptococcus, Staphylococcus, could increase the proportion of Bacteroidetes in a mixed gut population of bacteria. 
.

Claims 63, 117-123, 127-129, 132-134, 136-137, 140, 143-151, 153-157, 163-166, 168, 175-187 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikard et al. in view of Turnbaugh et al. and in view of Nakamura et al., as applied to claims 63, 117-123, 127-129, 132-134, 140, 143-151, 153-157, 163-166, 168, 175-187 above, and further in view of Glucksmann et al. (US 2016/0237455 A1, published August 18, 2016, earliest effective filing date September 27, 2013).
Bikard et al. in view of Turnbaugh et al. and in view of Nakamura et al. is cited essentially for the reasons set forth above. The difference between the reference and the instant claims is that the Cas enzyme coding sequence and the crRNA encoding sequence are under the control of an inducible promoter. However, it was well known in the art to have used inducible promoters for the expression of Cas and crRNA in a cell of interest, as taught by Glucksmann et al. (see [1009] and [1181]). The use of inducible promoters for the expression of heterologous DNA in host cells was well known in the art.  It would have been obvious to do so by the desirable property of the ability to control expression, which is possible when using inducible promoters. 
Accordingly, Bikard et al. in view of Turnbaugh et al. in view of Nakamura et al. and in further view of Glucksmann et al. render obvious claims 63, 117-123, 127-129, 132-134, 136-137, 140, 143-151, 153-157, 163-166, 168, 175-187.

63, 117-123, 127-129, 132-134, 140, 143-151, 153-157, 163-166, 168-169, 174-187 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikard et al. in view of Turnbaugh et al. in view of Nakamura et al. as applied to claims 63, 117-123, 127-129, 132-134, 140, 143-151, 153-157, 163-166, 168, 175-187 above, and further in view of Gomaa et al. (MBio. 5, 1, e00928-13, 1-9, 2014).
Bikard et al. in view of Turnbaugh et al. in view of Nakamura et al. is cited essentially for the reasons set forth above. The difference between the reference and the instant claim is that a Type I CRISPR system is used, and an essential gene is targeted. However, Gomaa et al. disclose using a Type I CRISPR system in a method of killing selected bacterial cells by inducing double stranded breaks in genome of particular cells (see abstract). The reference discloses targeting an essential gene (page 2, second column). The use of Type I CRISPR system and targeting essential genes was well known in the art.  It would have been obvious to use Type I CRISPR system and target essential genes in order to kill selected bacteria.
Accordingly, Bikard et al. in view of Turnbaugh et al. in view of Nakamura et al. and further in view of Gomaa et al. render obvious claims 63, 117-123, 127-129, 132-134, 140, 143-151, 153-157, 163-166, 168-169, 174-187.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636